EXHIBIT 10.9
 
EMPLOYMENT AGREEMENT


AGREEMENT dated as of the 18th day of May, 2009 and effective as of January 1,
2009 between Global Gold Corporation, a Delaware corporation (the “Company"),
and Courtney Fellowes, (the "Employee") (the “Agreement").


W I T N E S S E T H:


WHEREAS, the Company needs the active service of the Employee in light of the
Company’s efforts to develop it business and investor relations;


WHEREAS, the Company and the Employee desire to enter into an employment
agreement on the terms and conditions hereinafter set forth effective as of
January 1, 2009;


NOW, THEREFORE, the parties hereto agree as follows:


1.      DUTIES.


(a)    The Company hereby employs the Employee, and the Employee hereby accepts
and agrees to such employment, as Vice President, Business Development and
Investor Relations and, in such capacity, to be responsible for activities
customarily associated with such positions including in the United States and in
countries where the Company has operations.  The Employee shall, subject to the
supervision and control of the Company, perform such executive duties and
exercise such supervisory powers over and with regard to the business of the
Company and any present and future subsidiaries, consistent with such position,
and such additional duties as specified or as may be assigned to her from time
to time.


(b)    The Employee agrees to devote 80% of her available business time to the
performance of his duties hereunder. The Employee may provide services to other
organizations, on a compensation or pro bono basis, provided that such services
do not constitute more than 20% of her available business time.


2.     TERM. The term of this Agreement shall be for a period of one
year   commencing on January 1, 2009 (or such other date as mutually agreed by
the parties) and ending on December 31, 2009, unless  terminated by the Employee
or the Company on 60 days written notice.
 
3.     COMPENSATION.
 
(a)    Compensation. The Employee and the Company acknowledge that there is a
substantial portion of compensation which is performance based.  Specifically,
the Company and the Employee agree that Employee shall be paid a commission of
three percent (3%) within twenty days of a closing of a debt or equity fincing
of the Company placed with a financing source identified and introduced to the
Company by Employee.  If no such closing occurs, and conditional upon the
Company having adequate finances during the calendar year of 2009 as determined
by the CEO and CFO, the Company shall pay to the Employee, as base compensation,
the sum of $125,000 during the term of this Agreement, payable in equal monthly
installments on the 15th day of each month. Any amounts paid to Employee from
this $125,000 provision shall be credited to amounts payable under the 3%
commission provision above. In further consideration for the services rendered
by the Employee under this Agreement, the Company shall deliver to the Employee
as base compensation for the term of this Agreement a total of   One Hundred
Thousand (100,000) shares of the common stock of Global Gold Corporation
pursuant to the terms of the Restricted Stock Award attached hereto as Exhibit
A, (the “Restricted Stock Award”).  In addition to the foregoing,  , Employee
shall be awarded stock options to acquire One Hundred Thousand (100,000) shares
of common stock of Company 50,000 vesting July 1, 2009 and 50,000 vesting
December  31, 2009 (totaling 100,000) all in accordance with the terms and
conditions above.
 
1

--------------------------------------------------------------------------------


 
(b)
Bonus Compensation.  In addition to the foregoing compensation, the Employee
shall be entitled to receive annual bonus compensation (“Annual Bonus”) in an
amount determined in accordance with any bonus plan approved by the Board of
Directors, or any committee thereof duly authorized by the Board to make such
determination, based upon qualitative and quantitative goals determined by the
Board of Directors, or such committee thereof, in its sole discretion, as the
case may be.  Any Annual Bonus shall be subject to all applicable tax
withholdings.



 
(c)
The Company shall also provide health and other insurance benefits to Employee
in accordance with the Company’s plan.

 
4.      WORKING FACILITIES. The Company shall provide office space for the
Employee for the performance of his services hereunder, and will provide such
other facilities and services commensurate with the Company’s needs as are
reasonably necessary for the performance of his duties hereunder, as determined
by the board of Directors.
 
5.      INDEMNFICATION. During the term of this Agreement, the Company shall
provide to the Employee insurance covering indemnification for activities taken
in good faith on the Company’s behalf.


6.      VACATIONS. The Employee shall be entitled each year during the term of
this Agreement to a vacation period of four weeks during which period all
compensation and other rights to which the Employee is entitled hereunder shall
be provided in full.  Such vacation may be taken, in the Employee's discretion,
at such time or times as are not inconsistent with the reasonable business needs
of the Company upon the consent of the Company.  During the term of this
Agreement, the vacation time provided for herein shall not be cumulative to the
extent not taken by the Employee during a given year.


2

--------------------------------------------------------------------------------


7.      TERMINATION.


(a)   Early Termination by Company for Cause. During the term of this Agreement,
the Employee's employment may be terminated by the Company for Cause (as defined
herein) on 10 days prior written notice by means of a Notice of Termination, and
an opportunity for the Employee, accompanied by counsel of his choice, to
address the full Board of Directors, that one of the following conditions exists
or one of the following events has occurred (each of which is defined as
“Cause”):


(i)    Wrongful act or acts on the part of the Employee which caused material
damage to the Company;


(ii)   The arrest, filing of charges or conviction of the Employee for a crime
involving the Company or moral turpitude;


(iii)   The refusal or inability by the Employee, continued for at least 14
days, to perform such employment duties as may reasonably be delegated or
assigned to him under this Agreement;


(iv)  Willful and unexcused neglect by the Employee of his employment duties
under this Agreement continued for at least 14 days after written warning; or


(v)   Any other material breach by the Employee of the provisions of this
Agreement.
 
Pending termination, the Company may suspend Employee at will.  Subject only to
a final determination by dispute resolution procedure  pursuant to the
provisions of  Section 10 of this Agreement, the Board of Directors’
determination, in good faith, in writing that cause exists for termination of
the Employee's employment shall be binding and conclusive for all purposes under
this Agreement. Upon such determination by the Board of Directors, the
Employee's compensation pursuant to Section 3 hereof and all other benefits
provided hereunder shall terminate on the Termination Date, except that the
Employee shall be entitled to be paid severance pay equal to her then base
compensation for a period of one month thereafter, unless the termination is
based on fraud or reasons stated in Section 7(a) (ii) above.  In the event that
the Employee desires to take any matter with respect to such determination of
Termination to arbitration, she must commence a proceeding within 30 days after
receipt of written notice of the Board of Directors' determination.  If the
Employee fails to take such action within such period, she will be deemed
conclusively to have waived his right to adjudication of the termination of his
employment hereunder.


3

--------------------------------------------------------------------------------


(b)   Termination by Employee. In the event that the Company shall default in
the performance of any of its obligations under this Agreement in any material
respect, and shall not cure such default within 10 days of receipt by the
Company of written notice of such default from the Employee, the Employee may
terminate this Agreement by delivery of a Notice of Termination.  Upon any
termination pursuant to the provisions of this Section 7(b), the Employee shall
be entitled to receive, as liquidated damages and not as a penalty, one month’s
payments which would have been made to the Employee on account of his base
salary in effect at the date of the delivery of a Notice of Termination.  Upon
fulfillment of the conditions set forth in Section 7(b) hereof and subject to
Section 7(f) hereof, all rights and obligations of the parties under this
Agreement shall thereupon be terminated. The Employee shall have no obligation
to mitigate damages, and amounts payable pursuant to the provisions of this
Section 7(b) shall not be reduced on account of any income earned by the
Employee from other employment or other sources.
 
(c)    Termination by Reason of Disability. In the event that Employee shall be
prevented from rendering all of the services or performing all of his duties
hereunder by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Company, the Company shall
have the right to terminate this Agreement, by giving 10 days prior written
notice to the Employee, provided that the Company shall continue to pay his then
base compensation for a period of 12 months thereafter (exclusive of any benefit
under the Restricted Stock Award).  Until terminated in the manner set forth in
this Section 7(c), the Employee shall be entitled to receive his full
compensation and benefits provided hereunder through the Termination Date.  Any
payments to the Employee under any disability insurance or plan maintained by
the Company shall be applied against and shall reduce the amount of the base
compensation payable by the Company under this Section 7(c).


(d)    Termination by Reason of Death. In the event that the Employee shall die
during the term of this Agreement, this Agreement shall terminate upon such
death.  The death benefit payable to the Employee under this Agreement
(exclusive of any benefit under the Restricted Stock Award) shall be three
months salary plus the life insurance benefits provided to the Employee, if any.


(e)     Certain Definitions.


(i)      Any termination of the Employee's employment by the Company or by the
Employee shall be communicated by a Notice of Termination to the other party
hereto.  For purposes hereof, a "Notice of Termination" shall mean a notice
which shall state the specific reasons, and shall set forth in reasonable detail
the facts and circumstances, for such termination.


4

--------------------------------------------------------------------------------


(ii)     "Termination Date" shall mean the date specified in the Notice of
Termination as the last day of Employee's employment by the Company.
 
(f)      Continued Maintenance of Benefit Plans in Certain Cases.
Notwithstanding anything contained in this Agreement to the contrary, if the
Employee's employment is terminated pursuant to Sections 7(b) or 7(c) hereof,
the Company shall maintain in full force and effect, at the Employee’s expense,
for the continued benefit of the Employee for the number of years (including
partial years) remaining in the term of employment hereunder, all employee
benefit plans and programs in which the Employee was entitled to participate
immediately prior to the Termination Date, provided that the Employee's
continued participation is possible under the general terms and provisions of
such plans and programs.  In the event that the Employee's participation in any
such plan or program is barred, the Company shall have no obligation to provide
any substitute benefits for the Employee.
 
8.     CONFIDENTIALITY.


(a)    During the term of this Agreement, and for a period of two years
thereafter, the Employee shall not, without the prior written consent of the
Board of Directors of the Company, disclose to any person, other than an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Employee of his duties
hereunder, any of the Company's confidential information obtained by the
Employee during the term of this Agreement, including, without limitation, trade
secrets, products, designs, customers or methods of distribution, nor shall
Employee disparage the Company, other employees, or its operations in any way.


(b)    The obligations of confidentiality contained in this Section shall not
extend to any matter which is disclosed by the Employee pursuant to an order of
a governmental body or court of competent jurisdiction or as required pursuant
to a legal proceeding in which the Employee or the Company is a party. These
obligations of confidentiality are in addition to, not in place of any other
applicable confidentiality obligations.


9.     CERTAIN REMEDIES IN EVENT OF BREACH.  In the event that the Employee
commits a breach, or threatens to commit a breach, of any of the restrictions on
confidentiality, the Company shall have the following rights and remedies:


(a)    to obtain an injunction restraining any violation or threatened violation
of the confidentiality provisions  or any other appropriate decree of specific
performance by any court having jurisdiction, it being acknowledged and agreed
by the Employee that the services rendered, and to be rendered to the Company by
her as an Employee and as legal counsel, are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and


5

--------------------------------------------------------------------------------


(b)   to require the Employee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(collectively the "Benefits") derived or received by the Employee, and the
Employee hereby agrees to account for and pay over the Benefits to the Company.


Each of the rights and remedies enumerated in this Section 10 shall be
independent of the other, and shall be severally enforceable, and such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity.
 
10.     DISPUTE RESOLUTION.  In the event of any disagreement or controversy
arising out of or relating to this Agreement, such controversy or disagreement
shall be resolved by arbitration administered by the American Arbitration
Association in New York City. This Agreement and the rights of the parties
hereunder shall be governed by the law of the State of New York, without regard
to conflicts of law principles.
 
11.     MISCELLANEOUS.
 
(a)       Notices. All notices or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be considered
as duly given on (a) the date of delivery, if delivered in person, by nationally
recognized overnight delivery service or by facsimile or (b) three days after
mailing if mailed from within the contin­ental United States by registered or
certified mail, return receipt requested to the party entitled to receive the
same, if to the Company, Global Gold Corporation, 45 East Putnam Avenue,
Greenwich, Connecticut  06830, facsimile number (203) 422-2330; and if to the
Employee, Courtney Fellowes, 884 West End Avenue Apt #64, New York, NY
10025.  Any party may change her or its address by giving notice to the other
party stating her or its new address.  Commencing on the 10th day after the
giving of such notice, such newly designated address shall be such party's
address for the purpose of all notices or other communications required or
permitted to be given pursuant to this Agreement.


(b)      Entire Agreement; Waiver of Breach. This Agreement constitutes the
entire agreement among the parties and supersedes any prior agreement or
understanding among them with respect to the subject matter hereof, and it may
not be modified or amended in any manner other than as provided herein; and no
waiver of any breach or condition of this Agreement shall be deemed to have
occurred unless such waiver is in writing, signed by the party against whom
enforcement is sought, and no waiver shall be claimed to be a waiver of any
subsequent breach or condition of a like or different nature.


6

--------------------------------------------------------------------------------


(c)      Binding Effect; Assignability. This Agreement and all the terms and
provision hereof shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, successors and permitted assigns.  This
Agreement and the rights of the parties hereunder shall not be assigned except
with the written consent of all parties hereto.


(d)     Captions. Captions contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit or extend the scope or intent
of this Agreement or any provision hereof.
 
(e)     Number and Gender. Wherever from the context it appears appropriate,
each term stated in either the singular or the plural shall include the singular
and the plural, and pro­nouns stated in either the masculine, the feminine or
the neuter gender shall include the masculine, feminine and neuter.


(f)     Severability. If any provision of this Agreement shall be held invalid
or unenforceable, such invalidity or unen­forceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.


(g)    Amendments. This Agreement may not be amended except in a writing signed
by all of the parties hereto.


(h)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.  In addition, this Agreement may contain more than one
counterpart of the signature page and this Agreement may be executed by the
affixing of such signature pages executed by the parties to one copy of the
Agreement; all of such counterpart signature pages shall be read as though one,
and they shall have the same force and effect as though all of the signers had
signed a single signature page.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


Global Gold Corporation


By:  __________________                                                     ______________________
Van Z.
Krikorian,                                                                         Courtney
Fellowes
Chairman and CEO


7

--------------------------------------------------------------------------------




                              EXHIBIT A


Global Gold Corporation
45 East Putnam Avenue
Greenwich, CT 06830




 
May   , 2009

 
Ms. Courtney Fellowes
884 West End Avenue Apt #64
New York, NY 10025


Re:           Restricted Stock Award


Dear Ms. Fellowes:


As consideration for your employment agreement with Global Gold Corporation (the
“Corporation”)   and as   an inducement for your rendering of services to the
Corporation, we hereby grant you One Thousand (100,000) shares of the Common
Stock of Global Gold Corporation, evidenced by a certificate of shares of our
common stock, $.001 par value per share (the "Shares"), subject to applicable
securities law restrictions and the terms and conditions set forth herein:



1.       For the first six month period commencing January 1, 2009 within which
you render the services provided herein, you shall become fully vested in one
half of the total Shares granted hereunder.  For the next six month period
thereafter through December 31, 2009, you shall become fully vested in the
additional one half of the total Shares granted hereunder.


2.       In the event of your termination of your employment on or before the
expiration of the twelve month period commencing January 1, 2009 for any reason,
you shall forfeit all right, title and interest in and to any of the Shares
granted hereunder which have not become vested in you, without any payment by
the Company therefore unless mutually agreed otherwise.


3.       (a)    Any Shares granted hereunder are not transferable and cannot be
assigned, pledged, hypothecated or disposed of in any way until they become
vested, and may be transferred thereafter in accordance with applicable
securities law restrictions.  Any attempted transfer in violation of the Section
shall be null and void.


(b)   Notwithstanding anything contained in this Agreement to the contrary,
after you become vested in any of the Shares granted hereunder, no sale,
transfer or pledge thereof may be effected without an effective registration
statement or an opinion of counsel for the Corporation that such registration is
not required under the Securities Act of 1933, as amended, and any applicable
state securities laws.


8

--------------------------------------------------------------------------------


4.       During the period commencing with the date hereof and prior to your
forfeiture of any of the Shares granted hereunder, you shall have all right,
title and interest in and to the Shares granted hereunder, including the right
to vote the Shares and receive dividends or other distributions with respect
thereto.


5.       You shall be solely responsible for any and all Federal, state and
local income taxes arising out of your receipt of the Shares and your future
sale of other disposition of them.


6.       This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to its conflicts of law principles. All parties hereto (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted only in a Federal or state court in the City of
New York in the State of New York, (ii) waive any objection which they may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding, and (iii) irrevocably submit to the exclusive jurisdiction of any
Federal or state court in the City of New York in the State of New York, in any
such suit, action or proceeding, but such consent shall not constitute a general
appearance or be available to any other person who is not a party to this
Agreement.  All parties hereto agree that the mailing of any process in any
suit, action or proceeding at the addresses of the parties shown herein shall
constitute personal service thereof.


7.       If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unen­forceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.


8.       This Agreement and all the terms and provisions hereof shall be binding
upon and shall inure to the benefit of the parties and their respective heirs
and successors and, in the case of the Corporation, its assigns.


9.       This Agreement may not be amended except in a writing signed by all of
the parties hereto.


10.     Nothing contained herein shall be construed to create an employment
agreement between the Corporation and you or require the Corporation to employ
or retain you under such a contract or otherwise.


11.     Notwithstanding anything contained this in Agreement to the contrary the
Shares shall become fully vested upon your death or upon your becoming disabled,
which shall mean you shall have been unable to render all of your duties by
reason of illness, injury or incapacity (whether physical or mental) for a
period of six consecutive months, determined by an independent physician
selected by the Board of Directors of the Corporation.


9

--------------------------------------------------------------------------------


12.     In the event of any conflict between the terms of this Agreement and of
the Employment Agreement, the provisions contained in this Agreement shall
control.


If this letter accurately reflects our understanding, please sign the enclosed
copy of this letter at the bottom and return it to us.


Very truly yours,
Global Gold Corporation




By:___________________________
     Van  Krikorian, Chairman


Agreed:




______________________________
Courtney Fellowes
 
 
 
10